UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7841


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HASSAAN HAAKIM RASHAAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:01-cr-00195-MOC-1)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hassaan Haakim Rashaad, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hassaan         Haakim      Rashaad      appeals      the    district       court’s

orders    denying      his    18     U.S.C.     §    3582(c)(2)         (2006)    motion       for

reduction in his sentence based on Amendment 750 to the U.S.

Sentencing Guidelines Manual (2010) and denying relief on his

motion for reconsideration of that order.                               We first conclude

that the district court properly determined that Rashaad was

ineligible for a sentence reduction because his sentencing range

was   determined        by    his       career       offender      designation,          not    a

calculation of the drug quantity attributable to Rashaad, and

thus was not impacted by Amendment 750.                           See United States v.

Munn, 595 F.3d 183, 187 (4th Cir. 2010).                         Accordingly, we affirm

the   denial     of    Rashaad’s        §    3582(c)(2)      motion       for    the    reasons

stated by the district court.                  See United States v. Rashaad, No.

3:01–cr–00195–MOC-1 (W.D.N.C. Aug. 27, 2012).

            We      also     conclude         that    the    district           court    lacked

authority      to     entertain      Rashaad’s        motion      for     reconsideration.

See United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir.

2010).      Accordingly,           we       affirm    the    district       court’s       order

denying    relief      on    Rashaad’s         motion    for      reconsideration.              We

dispense    with       oral     argument         because         the    facts     and     legal

contentions      are    adequately           presented      in    the    materials        before

this court and argument would not aid the decisional process.

                                                                                        AFFIRMED

                                                2